Citation Nr: 0318835	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-06 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson  III, Counsel


REMAND

The veteran had active service from January 1980 to September 
1985.  

This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 
2001 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board has reviewed the case and it does not appear that 
the veteran has been afforded adequate notice of the 
provisions of the Veterans Claims Assistance Act of 2000.  In 
the recent past, the Board sent the VCAA letter to the 
veteran under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  
However, this regulatory provision was recently invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Therefore, it appears that proper notice must be furnished by 
the RO. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record 
and send an appropriate letter to 
the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), and implementing 
regulations, now codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The RO should also 
advise the veteran of the evidence 
necessary to substantiate his claim, 
as well as what evidence he is to 
provide and what evidence VA will 
attempt to obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 
(2002).

2.  After completion of the above, 
the RO should review the file and 
take action to ensure that all 
notice to the veteran requirements 
have been met.  If appropriate, the 
veteran and his representative 
should be furnished a supplemental 
statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



